DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in respond to the applicant’s request for continued examination filed on 12/06/2021.  Claims 18-19, 21-25, and 27-30, and 32-44 are currently pending and have been examined. Claims 1-17, 20, 26, and 31 have been cancelled and withdrawn from consideration.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 18-19, 21-24, and 27-30, 32-35, and 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20180089663) and further in view of Molnar et al (US20170124558) “Molnar”

Regarding claim 18, Chen teaches: A method comprising:
	receiving, by an administration entity subsystem, over a network and from a first electronic device (e.g. first terminal), a device transfer funds request between first and second fund accounts of a credential issuer subsystem, wherein ([0005] According to example embodiments, there is provided an electronic resource processing method including sending, by a first terminal, an electronic resource transfer attribute to a second terminal, generating, by the second terminal, an electronic resource transfer request, based on the electronic resource transfer attribute and an encryption identifier for performing electronic resource transfer processing, and sending, by the second terminal, the electronic resource transfer request to a server.)
the device transfer funds request comprises: 
	device payment credential data comprising a first send token (e.g. an encryption identifier) linked to the first fund account (e.g. associated account of the first terminal) at the credential issuer subsystem ([Abstract] The method includes sending, by a first terminal, an electronic resource transfer attribute to a second terminal, generating, by the second terminal, an electronic resource transfer request, based on the electronic resource 
	a fund amount; ([0034] During an implementation, the server may determine the transfer processing result according to a settlement of the merchant to which the first terminal belongs. The settlement may include, but is not limited to, a real-time settlement or a non-real-time settlement. The real-time settlement may include a per-order settlement, which refers to settling according to a transaction amount of each order.)
	a social token (e.g. electronic resource transfer attribute) that is pre-associated, at the administration entity subsystem, with a receive token (e.g. an encryption identifier) that is linked with the second fund account (e.g. merchant account) at the credential issuer subsystem; and ([0024] The electronic resource transfer attribute may include, but is not limited to, information about a receiver, and a quantity of electronic resources to be transferred. The receiver may refer to a merchant to which the first terminal belongs, and the information about the receiver may include, but is not limited to, information such as a name, an address, an identifier, and an associated account of the merchant to which the first terminal belongs. [0025] In step S102, the second terminal generates an electronic resource transfer request according to the electronic resource transfer attribute and an encryption identifier for performing electronic resource transfer processing.)
	determining whether to process the device transfer funds request [based at least in part on the validating] ([0033] In step S106, the server notifies the first terminal and the second terminal of a transfer processing result. [0034] The transfer processing result 
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that transactions are not processed without some sort of validation or authentication process. Therefore, it is assumed that the request is validated and the prior art does not expressly need to show this function as the next limitation states that the process is validated.
	in response to determining to process the device transfer funds request, sending, by communications circuitry of the administration entity subsystem, an administration entity transfer funds request to communications circuitry of the credential issuer subsystem, the administration entity transfer funds request comprising:
	the device payment credential data comprising the first send token; the fund amount; and the second receive token; and ([Abstract] The method includes sending, by a first terminal, an electronic resource transfer attribute to a second terminal, generating, by the second terminal, an electronic resource transfer request, based on the electronic resource transfer attribute and an encryption identifier for performing electronic resource transfer processing, and sending, by the second terminal, the electronic resource transfer request to a server. The method further includes querying, by the server, an associated account of the second terminal, based on the encryption identifier, performing, by the server, transfer processing on electronic resources in the associated account of the second terminal, based on the electronic resource transfer attribute, and notifying, by the server, the first terminal and the second terminal of a result of the transfer processing.)
	Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 
	in response to the sending, receiving, by the administration entity subsystem, from the credential issuer subsystem, a status of the administration entity transfer funds request ([0034] The transfer processing result may include a transfer processing success or a transfer processing failure. During an implementation, the server may determine the transfer processing result according to a settlement of the merchant to which the first terminal belongs.)
	[after the validating], identifying, by the administration entity subsystem, the receive token that is stored at the administration entity subsystem in association with the social token of the device transfer funds request; ([0024] The electronic resource transfer attribute may include, but is not limited to, information about a receiver, and a quantity of electronic resources to be transferred. The receiver may refer to a merchant to which the first terminal belongs, and the information about the receiver may include, but is not limited to, information such as a name, an address, an identifier, and an associated account of the merchant to which the first terminal belongs. [0025] In step S102, the second terminal generates an electronic resource transfer request according to the electronic resource transfer attribute and an encryption identifier for performing electronic resource transfer processing.)

Chen does not explicitly recite the following limitations; however, Molnar recites:
	a mandate key (e.g. first cryptographic key) generated based at least in part on a first identifier (e.g. first data value) associated with the first electronic device and the social token (e.g. multi-layer tokens), ([0007] The message processor is configured to (i) receive an authentication request that identifies a first data value, (ii) validate the authentication request from the first data value and the reference data value that is configured in one of the 
	determining, by the administration entity subsystem, a mandate identifier (e.g. decrypted data layer) based at least in part on the mandate key that corresponds to the first identifier associated with the first electronic device and the social token ([0007] (iv) derive a first decrypted data layer from the first cryptographic key and the first encrypted data layer of the one multi-layer token)
	validating, by the administration entity subsystem, the device transfer funds request based at least in part on the determined digitally signed payment token identifier; and ([0007] (v) validate the first data pointer by receiving confirmation of the first data pointer pointing to a database entry comprising a second data value less than the reference data value.)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Chen, with the identification process of Molnar. Chen teaches searching for an account identifier of a second account using the identifier of the first account. When the second account is found, Molnar uses the mandate key to verify the account. Once the account is verified, the process of funds transfers continues as is well known in the Art. Identifying tokens associated with any type of transaction is necessary to insure fast and safe processing. As Molnar states: 
[0013] As will become apparent, although a customer can use the multi-layer token to complete a transaction that involves a series of payments, the multi-layer token and associated method and message processing server also allows a person to secure confidential information and for the token recipient to quickly validate that information.
	


Regarding claim 19, Chen teaches:  The method of claim 18, further comprising, 
	the validation request data (e.g. settlement data) comprises at least one of:  
	the fund amount; a time at which the determining occurred; or a location of the first electronic device during the receiving ([0034] The transfer processing result may include a transfer processing success or a transfer processing failure. During an implementation, the server may determine the transfer processing result according to a settlement of the merchant to which the first terminal belongs. The settlement may include, but is not limited to, a real-time settlement or a non-real-time settlement. The real-time settlement may include a per-order settlement, which refers to settling according to a transaction amount of each order.)

Chen does not explicitly recite the following limitations; however, Molnar recites:
	storing, by the administration entity subsystem, the determined mandate identifier (e.g. data layer) against validation request data  for the device transfer funds request, wherein ([0035] In the implementation depicted in FIG. 3, the first encrypted data segment (“middle” data layer) 254 includes the second encrypted data segment (“innermost” data layer) 256 and a (first) data pointer to a database that stores a second data value (e.g. predetermined first payment amount) 260.)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the settlement processes of Chen, with the identification and storage process of Molnar. Chen teaches searching for an account identifier of a second account using the identifier of the first account. When the second account is found, Molnar uses the mandate 
[0013] As will become apparent, although a customer can use the multi-layer token to complete a transaction that involves a series of payments, the multi-layer token and associated method and message processing server also allows a person to secure confidential information and for the token recipient to quickly validate that information.
	
	In regards to claims 30, and 42, system claim 30 and CRM claim 42 correspond generally to method claim 19, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 21, Chen teaches:  The method of claim 18, further comprising, 
	validation request data (e.g. settlement data) comprises the received status (e.g. transfer processing result) of the administration entity transfer funds request ([0034] The transfer processing result may include a transfer processing success or a transfer processing failure. During an implementation, the server may determine the transfer processing result according to a settlement of the merchant to which the first terminal belongs.)

Chen does not explicitly recite the following limitations; however, Molnar recites:
	storing, by the administration entity subsystem, the determined mandate identifier against validation request data for the device transfer funds request, wherein the ([0035] In the implementation depicted in FIG. 3, the first encrypted data segment (“middle” data layer) 254 includes the second encrypted data segment (“innermost” data layer) 256 and a (first) data pointer to a database that stores a second data value (e.g. predetermined first payment amount) 260.)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the settlement processes of Chen, with the identification and storage 
[0013] As will become apparent, although a customer can use the multi-layer token to complete a transaction that involves a series of payments, the multi-layer token and associated method and message processing server also allows a person to secure confidential information and for the token recipient to quickly validate that information.

	In regards to claims 32, and 40, system claim 32 and CRM claim 40 correspond generally to method claim 21, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 22, Chen teaches: The method of claim 18, further comprising: 
	accessing, by the administration entity subsystem, a unique transfer identifier (e.g. target identifier) for the device transfer funds request ([0026] The encryption identifier for performing electronic resource transfer processing may be obtained by performing encryption processing on a target identifier for performing electronic resource transfer processing. The target identifier may be associated with an associated account of the second terminal, and the associated account of the second terminal can be found by using the target identifier.)
	generating, by the administration entity subsystem, a send transaction identifier based (e.g. associated account of the second terminal) at least in part on the unique transfer identifier; and ([0026] The encryption identifier for performing electronic resource transfer processing may be obtained by performing encryption processing on a target identifier for performing electronic resource transfer processing. The target identifier may be 
	storing, by the administration entity subsystem, the generated send transaction identifier against send transaction data for the device transfer funds request, wherein ([0007] According to example embodiments, there is provided a device including a memory configured to store instructions, and a processor configured to execute the instructions to receive an electronic resource transfer request from a second terminal, the electronic resource transfer request being generated by the second terminal, based on an encryption identifier for performing electronic resource transfer processing and an electronic resource transfer attribute that is received from a first terminal. The processor is further configured to execute the instructions to query an associated account of the second terminal, based on the encryption identifier, perform transfer processing on electronic resources in the associated account of the second terminal, based on the electronic resource transfer attribute, and notify the first terminal and the second terminal of a result of transfer processing.)
	the send transaction data (e.g. associated data of the second terminal) comprises at least one of: the fund amount; a time at which determining the mandate identifier occurred; a location of the first electronic device during the receiving; an outcome of the validating; the received status of the administration entity transfer funds request; or the first identifier ([0024] The electronic resource transfer attribute may define a flow direction of electronic resources in a transfer processing process and a quantity of electronic resources to be transferred. The electronic resource transfer attribute may include, but is not limited to, information about a receiver, and a quantity of electronic resources to be transferred. The receiver may refer to a merchant to which the first terminal belongs, and the information about the receiver may include, but is not limited to, information such as a name, an address, an identifier, and an associated account of the merchant to which the first terminal belongs. In an offline shopping scenario, the quantity of electronic resources to be transferred 
	In regards to claim 33, system claim 33 corresponds generally to method claim 22, and recite similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 23, Chen teaches: The method of claim 18, wherein 
	the first fund account (e.g. merchant account) corresponds to the first electronic device (e.g. first terminal) that is associated with the first identifier (e.g. merchant identifier), ([0022] FIG. 2 is a flowchart of an electronic resource processing method according to example embodiments. A procedure of the electronic resource processing method is explained in this example embodiment from interaction among a first terminal, a second terminal, and a server. The method may include the following step S101 to step S106.)
	the second fund account (e.g. associated account) corresponds to a second electronic device (e.g. second terminal) that is associated with a second identifier, and ([0038] in step S201, a server receives an electronic resource transfer request sent by a second terminal, the electronic resource transfer request being generated by the second terminal according to an encryption identifier for performing electronic resource transfer processing and an electronic resource transfer attribute that is sent by a first terminal.)
the method further comprises: 
	accessing, by the administration entity subsystem, a unique transfer identifier for the device transfer funds request ([0026] The encryption identifier for performing electronic resource transfer processing may be obtained by performing encryption processing on a target identifier for performing electronic resource transfer processing. The target identifier may be associated with an associated account of the second terminal, and the associated account of the second terminal can be found by using the target identifier.)
	generating, by the administration entity subsystem, a receive transaction identifier based at least in part on the unique transfer identifier; and ([0026] The encryption identifier for performing electronic resource transfer processing may be obtained by performing encryption processing on a target identifier for performing electronic resource transfer processing. The target identifier may be associated with an associated account of the second terminal, and the associated account of the second terminal can be found by using the target identifier.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that nothing in the claims restricts that the send and received transaction identifiers cannot be one in the same.
	storing, by the administration entity subsystem, the generated receive transaction identifier against receive transaction data for the device transfer funds request, wherein ([0007] According to example embodiments, there is provided a device including a memory configured to store instructions, and a processor configured to execute the instructions to receive an electronic resource transfer request from a second terminal, the electronic resource transfer request being generated by the second terminal, based on an encryption identifier for performing electronic resource transfer processing and an electronic resource transfer attribute that is received from a first terminal. The processor is further configured to execute the instructions to query an associated account of the second terminal, based on the encryption identifier, perform transfer processing on electronic resources in the associated account of the second terminal, based on the electronic resource transfer attribute, and notify the first terminal and the second terminal of a result of transfer processing.)
	the receive transaction data comprises at least one of: the fund amount; a time at which determining the mandate identifier occurred; an outcome of the validating; the received status of the administration entity transfer funds request; the second identifier; or the second social token ([0024] The electronic resource 
	In regards to claims 34, and 41, system claim 34 and CRM claim 41 correspond generally to method claim 23, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 24, Chen teaches: The method of claim 23, further comprising: 
	generating, by the administration entity subsystem, a send transaction identifier based at least in part on the unique transfer identifier and ([0026] The encryption identifier for performing electronic resource transfer processing may be obtained by performing encryption processing on a target identifier for performing electronic resource transfer processing. The target identifier may be associated with an associated account of the second terminal, and the associated account of the second terminal can be found by using the target identifier.)
	storing, by the administration entity subsystem, the generated send transaction identifier against send transaction data for the device transfer funds request, wherein ([0007] According to example embodiments, there is provided a device including a memory configured to store instructions, and a processor configured to execute the 
	the send transaction data comprises at least one of: the fund amount; a time at which determining the mandate identifier occurred; a location of the first electronic device during the receiving; an outcome of the validating; the received status of the administration entity transfer funds request; or the first identifier  ([0024] The electronic resource transfer attribute may define a flow direction of electronic resources in a transfer processing process and a quantity of electronic resources to be transferred. The electronic resource transfer attribute may include, but is not limited to, information about a receiver, and a quantity of electronic resources to be transferred. The receiver may refer to a merchant to which the first terminal belongs, and the information about the receiver may include, but is not limited to, information such as a name, an address, an identifier, and an associated account of the merchant to which the first terminal belongs. In an offline shopping scenario, the quantity of electronic resources to be transferred may be an amount of money of an equal value to a purchased article. In this example embodiment, the first terminal and the second terminal may communicate in a short-distance wireless communication manner such as NFC or Bluetooth.)
	In regards to claim 35, system claim 35 corresponds generally to method claim 24, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 27, Chen does not explicitly recite the following limitations; however, Molnar recites: The method of claim 18, wherein 
	neither the first identifier associated with the first electronic device nor a second identifier associated with the second electronic device is individually identifiable based on the mandate identifier ([0006] In accordance with a first aspect of the disclosure, there is provided a message processing server that includes a message processor and a token database. The token database includes multi-layer tokens. Each token in the database includes a plurality of encrypted data layers. A first of the encrypted data layers includes a first data pointer. Another of the encrypted data layers includes the first layer and identifies a reference data value.)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the settlement processes of Chen, with the identification and storage process of Molnar. Chen teaches searching for an account identifier of a second account using the identifier of the first account. When the second account is found, Molnar uses the mandate key to verify the account. Once the account is verified, the process of funds transfers continues as is well known in the Art. Identifying tokens associated with any type of transaction is necessary to insure fast and safe processing. As Molnar states: 
[0013] As will become apparent, although a customer can use the multi-layer token to complete a transaction that involves a series of payments, the multi-layer token and associated method and message processing server also allows a person to secure confidential information and for the token recipient to quickly validate that information.

	In regards to claims 37, and 43, system claim 37 and CRM claim 43 correspond generally to method claim 27, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 28, Chen does not explicitly recite the following limitations; however, Molnar recites: The method of claim 27, wherein validating, by the administration entity 
	retrieving, based at least in part on the mandate identifier, prior device transfer funds request information corresponding to a prior device transfer funds request associated with the first identifier of the first electronic device and the second social token; and ([0105] As will be apparent, the multi-layer token 250 may have been downloaded to the payer's communications device 200a, at step S504, prior to the payee user initiating a predetermined first payment amount update request. To update the multi-layer token 250 on the payer's communications device 200a after the message processing server 400 saves the updated multi-layer token 250 in the token database 412, the payer user may use the payer communications device 200a to invoke a process running on the payer financial institution server 300a, initiating a token update request.)
	validating, by the administration entity subsystem, the device transfer funds request based at least in part on the prior device transfer funds request information ([0120] If the transaction proposal message includes the multi-layer token 250, the message processor 418 of the message processing server 400 may validate the transaction proposal message by confirming that the multi-layer token 250 is uniquely associated with the payer user.)
	Examiner notes that the phrase ‘validating, by the administration entity subsystem, the device transfer funds request based at least in part on the determined mandate identifier further comprises’ is listed in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ88, USPQ 478, 481 (CCPA 1951).

[0013] As will become apparent, although a customer can use the multi-layer token to complete a transaction that involves a series of payments, the multi-layer token and associated method and message processing server also allows a person to secure confidential information and for the token recipient to quickly validate that information.

In regards to claim 38, system claim 38 corresponds generally to method claim 28, and recites similar features in method form, and therefore is rejected under the same rationale.

Claims 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20180089663), Molnar et al (US20170124558) “Molnar”, and further in view of Rush (US9866393).

Regarding claim 25, neither Chen nor Molnar explicitly teaches how the mandate key is generated, Rush, teaches: The method of claim 18, wherein 
	wherein the mandate key (signature) is generated based at least in part on a hash of both the first identifier (a keyed -hash message authentication code) associated with the first electronic device (Fig. 1, Item 102) and the second social token (Fig 1, Item 110), and (Fig. 2, Items 212, 210 and Fig. 1, Items 102, 108, and 110, Column 10, Lines 30-40: The signature 212 may then be generated by concatenating the document identifier signature to a keyed -hash message authentication code of the digitally-signed document identifier and a salted hash of the credentials 210. This yields a signature 212 that may be 
	Examiner notes that the phrase “mandate key is generated based at least in part on a hash of both the first identifier associated with the first electronic device and the second social token” is non-functional descriptive material as it only describes, at least in part, how the mandate key is generated (a hash of other data), however, the information that is hashed or included in the mandate key are note given a declared function or use.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential). 
	Examiner further notes that generating a mandate key is simply an intermediary step for the purpose of concealing private information and then discarding the key when its purpose is finished. There is no positively recited step indicating who is generating the mandate key.  Applicant is merely using the key to look up other data. How the key is generated does not distinguish from the prior art and is non-functional as it doesn’t affect how the key is used. Further, the first identifier used to generate the Mandate key has not been used to find the two items associated with the first identifier.
	the second social token comprises at least one of an e-mail address or a telephone number (Fig. 1, Item 108; Fig. 2, Item 210; and Column 10, Lines 50-55: Proof of credentials 210 may be any information sufficient to verify that the customer 108 has possession of the credentials 210, including a hash of the credentials 210 (e.g., password or biometric data) or the credentials 110. In some embodiments, the stored proof of the credentials 110 is a hash of the credentials with a salt).

	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the look-up processes of Chen, with the verification process of Molnar and the hash functions of Rush. As Rush cites:
Many documents, such as contracts, applications, receipts, and invoices, are executed by one or more parties physically signing a document using a writing implement. However, such physical signatures are susceptible to forgery and alteration. Furthermore, original documents are also at risk of being lost or misplaced, making later validation of the signatures and the signed documents difficult. Additionally, it can be difficult, if not impossible, to determine and/or prove whether the document was signed by the signatory under duress from the signature alone.

	In regards to claim 36, system claim 36 corresponds generally to method claim 25, and recites similar features in method form, and therefore is rejected under the same rationale.

Response to Arguments
Applicant argues on pages 14-17 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically:
The Office Action asserts that Whitehouse's disclosure of a "presentation component 22" discloses or suggests the "social token," as recited in independent claim 18. Office Action, p. 6. However, this assertion is expressly in error. Whitehouse discloses that the presentation component is a "UI display." Whitehouse, ¶46. There is no disclosure or suggestion in Whitehouse of a UI display being received "from a first electronic device" as part of a "device transfer funds request," or that a UI display is "associated, at the 

Applicant further argues:
Lawrence discloses that "the module receives a first token in a first credential format from the first application... validates the first token by consulting validation information... [and] translates the validated first token into a second token in a second credential format." Lawrence, ¶28. Thus, Lawrence discloses that the module "translates the validated first token into a second token in a second credential format." Lawrence, ¶28. However, Lawrence does not disclose or suggest "a mandate key generated based at least in part on a first identifier associated with the first electronic device and the social token," "determining, by the administration entity subsystem, a mandate identifier based at least in part on the mandate key," or "validating, by the administration entity subsystem, the device transfer funds request based at least in part on the determined mandate identifier," as recited in independent claim 18. Instead, Lawrence discloses translating "the validated first token into a second token." Lawrence, ¶28.

Applicant further argues:
The Office Action further asserts that a "second credential format compatible with the second application" in Lawrence discloses or suggests "a mandate identifier [determined] based at least in part on the mandate key that corresponds to the first identifier associated with the first electronic device and the social token." However, the Office Action equates the translated "second token in a second credential format" of Lawrence to the claimed "mandate key." In this regard, the first token cannot be translated into the second token without first knowing the "second credential format." Thus, in Lawrence the second credential format is not determined based on the second token but rather the second token is determined based on the second credential format. Accordingly, contrary to the Office Action's assertion but based on the Office Action's own reasoning, Lawrence does not disclose or suggest "a mandate identifier [determined] based at least in part on the mandate key that corresponds to the first identifier associated with the first electronic device and the social token," as recited in independent claim 18. 
The Office Action asserts that Lawrence's disclosure of a "second credential format compatible with the second application" discloses or suggests the claimed "mandate identifier" from which the device transfer funds request is validated. However, Lawrence does not disclose or suggest any validating based on the second credential format. Instead, Lawrence discloses "validating the first token, [and then] translating the first token (if valid) into a second credential format." Lawrence, ¶24.

Applicant further argues:

Thus, Molnar discloses including a userID and tokenID in an application update request for a financial loan. However, Molnar disclose not disclose or suggest "after the validating, identifying, by the administration entity subsystem, the receive token that is stored, at the administration entity subsystem, in association with the social token of the device transfer funds request," as recited in independent claim 18.

	Examiner acknowledges applicant’s arguments but respectfully disagrees. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified additional portions of Molnar (cited above) that, in combination with newly cited reference Chen, teach the amended claims. Because applicant’s remarks do not address the newly cited portions of Molnar or Chen, they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [Evans, Clark (US-20120215810-A1) - Database Query Mechanisms; Sreekanth, Harshith (US-20190246170-A1) - Controlling Access to Media; HELER, JEAN (US-20070294224-A1) - Discrete Elements of Distributed Transactions;  Srinivasan, Uppili (US-20120291090-A1) - Access management Architecture; Apte, Ajinkya (US-20170264681-A1) - Multitenancy Gaming Platform Services; Grange, Benoit (US-20110099384-A1) - Authentication Tokens for Independent Platforms; Okamoto, Kyle (US-20150249651-A1) - Localaized Content Delivery;  Levin, Pavel (US-20170148018-A1)- System for Network Communication].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685